Title: To Benjamin Franklin from Jacques Brillon de Jouy, 15 November 1778
From: Brillon de Jouy, Jacques
To: Franklin, Benjamin


Dimanche 15. 9bre 1778.
M. Brillon presente ses respects a Monsieur franklin, il lui envoye de la part de sa femme qui n’en a nulle connoissance et qui ne revient que demain
l’Eripuit coelo fulmen sceptrumque tirannis.
Nouvelle Composition en l’honneur du Docteur franklin qui heureusement pour nous sçait aussi descendre du ciel en terre et du sceptre a la houlette.
A demain le thé.
 
Addressed: a Monsieur / Monsieur franklin / a Passy
